            Case 1:20-cv-06850-LGS Document 19 Filed 01/04/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 ARNULFO MALDONADO et al., on behalf of :
 themselves and all others similarly situated,                :
                                              Plaintiffs, :        20 Civ. 6850 (LGS)
                                                              :
                            -against-                         :         ORDER
                                                              :
 TAVERNA KYCLADES 1ST AVE et al.,                             :
                                                              :
                                              Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the Complaint in this matter was filed on August 25, 2020 (Dkt. No. 1). The

Court adjourned the initial pre-trial conference from November 5, 2020, to December 3, 2020, to

permit Plaintiffs to effect service (Dkt. No. 10).

        WHEREAS, after Plaintiffs failed to timely serve Defendants, the Court directed Plaintiffs

to serve the Complaint on Defendants and file proof of service (Dkt. No. 11). Plaintiffs did not

timely serve Defendants but instead moved for an extension of the service deadline and a second

adjournment of the initial pre-trial conference to January 7, 2021, at 10:50 a.m., which the Court

granted (Dkt. No. 14).

        WHEREAS, pursuant to the Individual Rules and the December 2, 2020, scheduling order

(Dkt. No. 14), the parties were required to file a joint letter and proposed case management plan

on December 31, 2020, seven days prior to the January 7, 2021, initial pre-trial conference.

        WHEREAS, the parties failed to file the joint letter or proposed case management plan. It

is hereby

        ORDERED that, if Plaintiffs are in communication with Defendants, the parties shall file

the joint letter and proposed case management plan as soon as possible and no later than January

5, 2021. If Defendants refuse to cooperate in the preparation of these documents, Plaintiffs shall
          Case 1:20-cv-06850-LGS Document 19 Filed 01/04/21 Page 2 of 2


prepare and file them. If Plaintiffs are not in communication with Defendants, as soon as

possible and no later than January 5, 2021, Plaintiffs shall file a letter (i) summarizing their

efforts to contact Defendants and (ii) requesting adjournment of the initial pretrial conference.

       Plaintiffs are reminded that failure to comply with court-ordered deadlines may result in

sanctions or dismissal for failure to prosecute.

Dated: January 4, 2021
       New York, New York




                                                   2
